SlMRALL, J. :
The question raised by the demurrer and argued by counsel is, whether a married woman is responsible for *418work and labor, and services of an agent or overseer who manages and superintends her plantation. We shall consider the question in the general; without reference so much to the special facts set up in the bill, as that, perhaps, needs amendment. This contract originated under the statute of 1857. The 25th article of the married woman’s law (Code, p. 336), so far as this particular question is concerned, had especial reference to the then state of society, and the character of labor used in the cultivation of the plantation. Express authority is there given to husband and wife, or either of them, “ for the employment of an agent or overseer.” But, it is said, since slavery has ceased to exist, the power to make such a contract has ceased also. That would be giving an exceedingly narrow interpretation to the statute. The entire article manifests quite clearly a purpose to put the plantation under the control of the wife, as also its income. She has the election either to cultivate on her own account, or to rent out. The first clause confers upon her full right to lease. The second clause contemplates a case of cultivation by herself and for her account, and makes her responsible for supplies for the plantation, and for the maintenance and support of her slaves, and for an agent or overseer for their management. Although she cannot now own slaves, she may, if she chooses, cultivate her lands, and be responsible for supplies therefor. If she may do that,-necessarily she must employ the usual and necessary means to make the cultivation effectual and profitable. If she may purchase work animals, implements of husbandry, machinery for preparing the product for market, she must have also the right to employ an agent to supervise the whole. We must give a. general statute like this, such, a reading as will adapt it to the changed circumstances of the agricultural interest. When the law of 1857 was passed, to a very large extent the *419plantations of married women were cultivated by their slaves. If they were leased, they were generally rented in a body. Now, if she cultivates on her own account, she must do so with free labor, and upon such terms of compensation as are usual and customary. She may give the use of the land, animals and farming tools for part of the crop in kind, or for rent in money. She may parcel out her lands to several tenants, and is as free as any other land owner, as to the terms of leasing or of raising crops on agreed terms of dividing the product.
It may be necessary now, as under the regime which has passed away, to employ an agent to attend to farming and landed interests. We can find enough in the general purpose and intent of the 24th and 25th articles of the Code to uphold such contracts. “ The rents, issues, profits, products and income, of either real or personal estate, inure to the sole and separate use of the wife.” First clause of 24th art. Subsequent provisions indicate that the “ products ” of lands may come to her by cultivation, or the “ rents ” may inure from leasing. The intent is, that she may derive income and product, in either mode, and if an agent be employed to overlook the tenantry and gather in her portion of the product or rent money, such an agency is incidental to a profitable use of the principal power.
The complainant alleges that he was employed to manage the laborers upon and to supervise and direct the cultivation of the plantations, which jointly belong to the defendants, Mrs. Johnson and Mrs. Shelly, and that he rendered the service. Counsel for the appellees make the argument that married women cannot enter into partnership. That may be, and is true, as a general proposition. They may, however, when joint tenants of real estate, lease the land, or cultivate together, and divide the product. If, for the orderly conduct of the business, they arrange for its manage*420ment by a particular person or persons, that does not constitute a partnership in the ordinary commercial sense, nor would they be responsible as such. Their relations are those of joint tenants, sharing in the possession and burdens and profits of the joint property. As to the bill of exchange given to complainant on Hoy & Co., which was not paid, in that feature it is very much like the case of Matheny v. Clopton, decided at this term.
We think there is equity in the bill. If the defendants ought not to pay this debt, they may make the defense in an answer.
The decree of the chancery court, sustaining the demurrer and dismissing the bill, is reversed, judgment here overruling the demurrer, and cause remanded for answer in forty days from this date.